Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (“Synergistic effect of nanotopography and bioactive ions on peri-implant bone response” International Journal of Nanomedicine, 1/27/2017, No. 12, pp. 925-934) in view of Whiteford et al. (USPGPub 2008/0020127) as evidenced by E1 (“Calcium titanate” Wikipedia, 2022, pp. 1-2).
Regarding claim 1, Su teaches coating a titanate coating (see XRD phase identification) on a titanium alloy substrate wherein the coating is crystalline and further contains calcium ions (abstract).  Su fails to teach wherein the coating comprises iodine ions.  However, Whiteford teaches that it is known to include iodine ions [0056][00257] in medical device coatings wherein the device further comprises titanates including calcium titanate specifically [0339][0344] because ions are known to affect the properties of chemical compounds present in the invention wherein antimicrobial activity is given as an example of a property [0257].   Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the iodine ions of Whiteford in the invention of Su in order to control the antimicrobial activity and properties of the invention of Su.
Regarding claim 2, although not stated in Su or Whiteford, calcium titanate and it crystalline structure are known and defined in the art and meets the limitations of the current claims.  The inclusion of iodine into this system would not presumably prevent the structure of the prior art combinations from meeting the claim limitations as the added ions would presumably take up locations in the lattice in interstitial regions similar to the location of calcium ions. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (“Synergistic effect of nanotopography and bioactive ions on peri-implant bone response” International Journal of Nanomedicine, 1/27/2017, No. 12, pp. 925-934) in view of Whiteford et al. (USPGPub 2008/0020127) as evidenced by E1 (“Calcium titanate” Wikipedia, 2022, pp. 1-2) as applied to claims 1-2 above and further in view of Yerohkin (USPGPub 2011/0218643).
Regarding claim 4, the teachings of Su in view of Whiteford are as shown above. Su in view of Whiteford fails to explicitly state the specific ratio of calcium ions and iodine ions to the overall mass of the product produced.  However, Su states that the inclusion of the calcium ions is related to “beneficial behavior of osteoblastic cells and bone response to Ti implants” (see Introduction) and as cited above Whiteford teaches that the ions provided may control factors such as antimicrobial activity.  Therefore in the absence of criticality of the specific ranges of calcium and iodine ions claimed in the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of calcium and iodine ions provided in order to control the reaction of osteoblastic cells and bone response to a given implant and to control the antimicrobial activity of the implant, respectively. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. The teachings of Su in view of Whiteford are as shown above. Su in view of Whiteford fails to teaches the thickness of the titanate film formed, although it is acknowledged that the purpose of the coating of Su is for “enhanced osseointegration of endosseous implants (abstract). However, Yerohkin teaches that ceramic coatings for the purpose of enhanced osseointegration [0012] are known to be provided to the surface of titanium implants [0004] at thicknesses near those of the current claims (abstract). Further Yerohkin teaches that the coating thickness provided on the implant control the properties of the bone-implant interface as well as reduces the prevalence of fretting fatigue and wear.  Therefore, in the absence of criticality of the specific thickness range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ceramic coating thickness for the purpose of osseointegration of Su in view of Whiteford as guided by Yerohkin with a range in order to optimize the properties of the bone-implant interface and to reduce the prevalence of fretting fatigue and wear in the invention of Su in view of Whiteford as guided by Yerohkin. 
Response to Arguments
Regarding the applicants’ arguments, it is noted that the applicant argues the examiners position in reverse and does not acknowledge the rejection as was effectively written.  The applicant does not provide much description of the teachings of Su.  The applicant then argues against “simply combining” Whiteford and Su.  It is noted that Su alone teaches the formation of calcium titanate coating material formed from a titanium substrate coated with a sodium hydroxide/calcium chloride treatment.  In this process, calcium ions are incorporated into the titanium material lattice structure so as to form calcium titanate. As such, Su alone teaches a means of incorporating ions into titanium to form titanate films comprising calcium ions in the lattice structure. The examiner argued that it would be obvious to provide the iodine ions of Whiteford as well for reasons provided by Whiteford.  However, the examiner did not state that one would use the method of Whiteford to provide those ions, especially wherein Su already acknowledges successful means of incorporating ions.
Arguments relating to all other claims are moot either in view of newly provided art or in view of a change in the rejection status thereof.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  it is not known in the prior art to provide a bone repair material comprising a titanium or titanium alloy substrate with a titanate film on the surface there in the form of a large number of crystalline masses having a crystal structure containing calcium and iodine ions, wherein at least a part of the iodine ions are positively charged.  Further it is noted that the affidavit filed 6/16/2022 is persuasive which reasonably demonstrates an unexpected increase in the level of antimicrobial activity of coatings when positively charged iodine ions are present in addition to negatively charged ions versus the presence of negatively charged iodine ions alone.
The most pertinent prior art (Su et al. as cited above) teaches forming titanate coating on the surface of titanium substrates wherein the titanate film may contain calcium ions in the crystal structure.  However, Su fails to teach the incorporation of iodine ions in the titanate coating, especially positively charged iodine ions (cations).
Another prior art (Whiteford et al. (USPGPub 2008/0020127)) teaches that it is known to include iodine ions in structures comprising titanates for improving antimicrobial activity. However, there is no teaching that the iodine ions may be positively charged (cations).
Another prior art (cited as de Viteri et al.)(cited as a 102-type (X-type) reference in the international search report of PCT/JP2019/008070, a parent application of the current application) teaches that it is known to provide iodine and calcium ions in titanate type films on titanium surfaces.  Further the reference specifically notes that iodine may be provided in the +1 oxidation state.  However, this is not a reference to positively charged iodine ions or iodine ions specifically. Rather it is a reference to the state local charge on an iodine atom when bonded to another negatively charged atom such as O so as to form IO.  This is further supported by the Fig. 13 of de Viteri showing the incorporation of I into the structure as I-.
Further it is noted generally that positively charged iodine ions do not exist stably in nature or in laboratory outside of very strong acidic solutions and therefore the incorporation of positively charged iodine atoms into a titanate crystal lattice structure is reasonably unexpected as stated by the applicant in the arguments provided on 6/16/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717